Citation Nr: 0710243	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung condition, to 
include bronchitis, chronic obstructive pulmonary disease 
(COPD), and emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The RO originally denied the veteran's claim for service 
connection for a lung condition in March 2000, prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In March 2002, the RO, on its own, reviewed the 
veteran's claim in light of the VCAA.  Therefore, the Board 
will consider this to be a claim for service connection for a 
lung condition, as opposed to a claim to reopen based upon 
submission of new and material evidence.  


FINDING OF FACT

The veteran's lung condition was not caused by his active 
military service from July 1962 to May 1965.  


CONCLUSION OF LAW

Service connection for a lung condition is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
chronic bronchitis, COPD, and emphysema.  Therefore, he has a 
disability for VA purposes.  

The veteran's service medical records (SMRs) show that he was 
treated in March 1965 for a cough and sore throat.  He was 
diagnosed with bronchitis.  On his April 1965 separation 
examination, it was noted that he still had bronchitis, and 
that he had been receiving treatment for it since January 
1965.  The veteran's SMRs indicate that he had bronchitis for 
four months at the end of his period of active duty.  He was 
not treated for any other lung problems outside of this four 
month period.  

This lung disorder noted in service is not sufficient 
evidence to establish chronicity.  The veteran's bout of 
bronchitis was acute and transitory, not chronic.  For a 
showing of a chronic disease in service, such as chronic 
bronchitis, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish a chronic condition that can be 
linked to service.  When the fact of chronicity in service is 
not adequately supported, as in this case, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.  § 3.303(b).  As discussed below, there was no 
continuity of symptoms of a lung disorder following service.  

The RO obtained private medical records from the veteran 
beginning in 1970.  His post-service medical records from 
1970 do not show a lung condition, providing evidence against 
this claim.  In March 1984, almost 20 years after leaving 
service, a chest x-ray showed that the veteran had COPD.  In 
1996, he was treated for bronchitis.  

Post-service medical records show that the veteran was a 
heavy smoker until he entered a VA smoking cessation program 
in 1998, providing more evidence against this claim.

The veteran did not file his claim until December 1999, 
almost 30 years after leaving service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Accordingly, the Board finds that service 
connection may not be granted on the basis of chronicity in 
service or continuity of symptomatology of a disorder first 
seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494- 97.  Simply stated, the medical record indicates no 
link between his bronchitis in service and his current 
disability from a lung condition.  Instead, the medical 
record provides evidence against such a finding.  

The veteran underwent a VA respiratory examination in July 
2004.  The veteran reported being diagnosed with sleep apnea 
in September 2002.  He reported difficulty with dyspnea on 
exertion.  He had an 80 pack-year smoking history and 
reported quitting a few years prior to the examination.  The 
veteran's bronchitis symptoms included chronic cough with 
mucoid expectoration.  

Upon examination, the veteran's lungs were clear to 
auscultation bilaterally.  There was good air exchange with 
no wheezing.  The examiner provided a diagnosis of emphysema, 
"likely secondary to extensive smoking history."  The 
veteran's pulmonary function test showed mild obstruction.  
The examiner opined that it was "not as likely this his 
current pulmonary conditions are related to his military 
service," and that his emphysema was related to his smoking 
history, providing very strong evidence against this claim.  

Overall, the Board finds that the evidence and examination 
cited above are entitled to great probative weight and that 
they provide evidence against the veteran's claim because 
they show that there was no chronicity in service or 
continuity of symptoms following service.  Additionally, a VA 
examiner found that the veteran's lung condition was not 
likely to be related to service.  The remaining post-service 
medical evidence does not support a link between the 
veteran's period of military service and his current lung 
condition.  The Board finds that the preponderance of the 
evidence is against service connection for a lung condition.  
38 U.S.C.A. § 5107(b).   The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  That is, by a letter dated in May 
2006, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not issue a VCAA notice 
letter specifically for the issue on appeal prior to the 
adverse determination.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  A VCAA letter was sent in October 2001, but 
it addressed the veteran's claim for non-service-connected 
pension.  As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The May 2006 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  
However, the October 2006 VCAA follow-up letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2006 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in March 2006 and December 2006 letters, 
the veteran was informed that a disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a lung condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


